Case 1:18-cr-O0606-DKC Document 32 Filed 09/08/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT COURT OF MARYLAND

UNITED STATES OF AMERICA *

Vv. *

RONALD WHITENER * CRIMINAL NO.: 1:18-CR-00606
Defendant *

eRe oe eae ake fe 2K ne fe 2h at fe oR ace 2c 28 oe 2 os oft os ofc 2 a 24 a fe 2h fe of oft fe fe 2 ois abe oft ae abe oft fe fe fe oe ofc 2 he ofc oe he oie oe oie eR 2K ie ee oe a ok oie i oe ok OK

MOTION TO WITHDRAW GUILTY PLEA
Now comes the Defendant, Ronald Whitener, by his attorney, Mark Van Bavel, P.A.,
and states:
1. On August 31, 2020 attorney Mark Van Bavel, P.A. received
a letter dated August 26, 2020 from Ronald Whitener who
is housed at the Talbot County Detention Center.
2. In the letter Mr. Whitener states that he wants to withdraw his
plea of guilty. Mr. Whitener states that “he doesn’t want that
dummy plea at all.” He further states that I am taking it all back.
I don’t care at all.

3. Mr. Whitener therefore moves to withdraw his plea of guilty

pursuant to the Federal Rules of “Meh in (D2)«
VAN kee :
VAN BAVEL, P.A.
40 . Chesapeake Avenue
Suite 506
Towson, Maryland 21204
(410) 337-5291/(410) 337-2659 (Fax)

E-Mail: vanbavel@msn.com
Attorney for Defendant

 
